NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



             United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                 Submitted February 10, 2010
                                  Decided February 11, 2010

                                              Before

                                    RICHARD A. POSNER, Circuit Judge

                                       JOHN DANIEL TINDER, Circuit Judge         

                                    DAVID F. HAMILTON, Circuit Judge

Nos. 08‐2277 & 08‐2278

UNITED STATES OF AMERICA,                              Appeals from the United States District
     Plaintiff‐Appellee,                               Court for the Eastern District of
                                                       Wisconsin.
       v.
                                                       No. 07‐CR‐286‐001
DOMINIQUE WATSON and TERANCE
TAYLOR,                                                J. P. Stadtmueller, 
     Defendants‐Appellants.                            Judge.



                                          O R D E R
        Terance Taylor was arrested less than two weeks after he entered a Milwaukee bank
with a pellet gun and left with more than $130,000 in stolen cash.  Dominique Watson, who
planned the heist and drove the getaway car, was also arrested.  Watson and Taylor pleaded
guilty to armed bank robbery, see 18 U.S.C. § 2113(a), (d), and both men received prison
sentences within their respective Guidelines range, Watson for 135 months’ imprisonment,
Taylor for 96 months.  The court also ordered restitution, to be paid jointly and severally by
Taylor and Watson, in the amount of $116,881.86.  We consolidated their appeals, and in
both cases their appointed counsel moved to withdraw because they believe any basis for
appealing would be frivolous.  See Anders v. California, 386 U.S. 738 (1967).  Since both
defendants declined to submit statements under Circuit Rule 51(b) explaining why they
No. 08‐2277 & 08‐2278                                                                      Page 2

believe their appeals have merit, we limit our review to issues identified in the facially
adequate briefs.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

      Neither defendant has expressed a desire to withdraw his guilty plea, so their
lawyers properly decline to explore a challenge to the voluntariness of the pleas or the
adequacy of the plea colloquies.  See United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

        We agree with counsel that any challenge to the reasonableness of the defendants’
sentences would be frivolous.  Watson and Taylor received prison terms within properly
calculated Guidelines ranges, so we would presume that their sentences were reasonable. 
Rita v. United States, 551 U.S. 338, 347 (2007).  Both lawyers assert, and we agree, that there is
no evidence in the record to rebut those presumptions.  Moreover, the district court gave
sufficient consideration to the 18 U.S.C. § 3553(a) sentencing factors and supported the
ultimate sentences with adequate statements of reasons.  In both cases the court explained
that within‐range sentences were necessary to deter similar conduct in the future, and to
reflect the seriousness of the crime, which in this case endangered the life of a bank teller,
who was held hostage at gunpoint.

        Finally, as both attorneys point out, it would be frivolous to challenge the district
court’s restitution orders on the basis that the court failed to set a schedule of payments to
be made during the defendants’ incarceration.  Congress requires sentencing judges to set
payment schedules for defendants who cannot meet restitution obligations up front.  See 18
U.S.C. § 3664(f)(2).  Precisely when the schedule begins, however, is left to the court.  See
United States v. Sawyer, 521 F3d 792, 795 (7th Cir. 2008).  Here the court set payment
schedules for both defendants to begin upon their release.  This was a proper exercise of the
court’s discretion.  Id.  

      Accordingly, we GRANT the motions to withdraw and DISMISS the appeal. 
Watson’s motion to appoint new counsel is DENIED.